J-S36023-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
                v.                         :
                                           :
                                           :
 ROBERT ALDERMAN,                          :
                                           :
                     Appellant             :   No. 2019 EDA 2017

                  Appeal from the PCRA Order May 31, 2017
             In the Court of Common Pleas of Philadelphia County
              Criminal Division at No.: CP-51-CR-1033821-1989

BEFORE: GANTMAN, P.J., DUBOW, J., and KUNSELMAN, J.

MEMORANDUM BY DUBOW, J.:                         FILED DECEMBER 31, 2018

      Appellant, Robert Alderman, appeals from the Order entered on May 31,

2017, in the Court of Common Pleas of Philadelphia County dismissing his

sixth Petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S. §§ 9541-9546.      After careful review, we affirm on the basis that

Appellant’s PCRA Petition is untimely and this Court lacks jurisdiction to review

the Petition.

      This Court previously set forth the underlying facts, so we will not repeat

them here.      See Commonwealth v. Alderman, No. 255 PHL 1992 (Pa.

Super. filed Mar. 11, 1993) (unpublished memorandum); Commonwealth v.

Alderman, No. 1783 EDA 2000 (Pa. Super. filed Dec. 22, 2000) (unpublished

memorandum). In summary, Appellant is serving a life sentence following his
J-S36023-18


bench trial convictions in 1991 for Second-Degree Murder, Burglary, and

Possession of an Instrument of Crime (“PIC”).1

        On March 11, 1993, this Court affirmed Appellant’s Judgment of

Sentence.     Commonwealth v. Alderman, No. 255 PHL 1992 (Pa. Super.

filed Mar. 11, 1993) (unpublished memorandum).          Appellant did not seek

review by the Pennsylvania Supreme Court.             Appellant’s Judgment of

Sentence became final on April 10, 1993, when his time for seeking review

with the Pennsylvania Supreme Court expired. See 42 Pa.C.S. § 9545(b)(3);

Pa.R.A.P. 1113.

        Between 1993 and 1999, Appellant filed five unsuccessful PCRA

Petitions.

        On June 11, 2015, Appellant filed a Writ of Habeas Corpus, arguing that

his sentence is “invalid/illegal on its face” because a Department of

Corrections Form from 1991 (“DC-300B Form”) does not specify the degree

of Murder for which he was convicted. Writ of Habeas Corpus, 6/11/15, at 1.

In light of this “newly discovered evidence,” Appellant asserted that he is only

guilty of Third-Degree Murder carrying a sentence of 10 to 20 years’

imprisonment, “which has expired.” Id.




____________________________________________


1   18 Pa.C.S. § 2502(b); 18 Pa.C.S. § 3502; and 18 Pa.C.S. § 907, respectively.

                                           -2-
J-S36023-18


        On July 5, 2016, Appellant filed the instant pro se PCRA Petition, his

sixth, presenting the same illegal sentencing claim about the DC-300B Form

that he presented in his Writ of Habeas Corpus.

        The PCRA court filed two Pa.R.Crim.P. 907 Notices,2,3 and on May 31,

2017, the PCRA court dismissed the instant PCRA Petition and Writ of Habeas

Corpus without a hearing.

        Appellant filed a timely Notice of Appeal on June 7, 2017. The trial court

complied with Pa.R.A.P. 1925(a).4

        Appellant presents the following two issues for our review:

        I. Did the [c]ourt err in construing [Appellant’s] Writ of Habeas
        Corpus Ad-Subjiciendum as a [PCRA] Petition when [Appellant]
        expressly explained that the issue does not fall within the scope
        of the [PCRA]?

        II. Did the [PCRA court] err in overriding the decision of the
        [original PCRA court] to construe the filing of [Appellant] as a Writ


____________________________________________


2 See Rule 907 Notice, dated 4/7/17 and Rule 907 Notice, dated 8/11/16. In
August 2016, a judge issued a Pa.R.Crim.P. 907 Notice of intent to dismiss
without a hearing opining that Appellant’s “claim of an illegal detention is
cognizable as a Petition for Writ of Habeas Corpus, and is not subsumed by
the [PCRA].” Rule 907 Notice, dated 8/11/16, at 1. That court also opined
that (1) both the Writ of Habeas Corpus and the PCRA Petition raised the same
sentencing issue and (2) Appellant “produce[d] no evidence in support of his
claim.” Id. at 1. Prior to the entry of an order dismissing Appellant’s filings,
however, Appellant’s case was reassigned to another judge. That judge
opined that “upon closer review, [Appellant’s] claim of an illegal detention is
cognizable as a [PCRA] Petition.” Rule 907 Notice, dated 4/7/17, at 1.

3   Appellant filed responses to both Rule 907 Notices.

4 The trial court did not order Appellant to file a Rule 1925(b) Statement of
Errors.

                                           -3-
J-S36023-18


      of Habeas Corpus when the [PCRA court] construed said Writ as a
      Post Conviction Relief Act Petition?

Appellant’s Brief at 4.

      We review the denial of a PCRA Petition to determine whether the record

supports the PCRA court’s findings and whether its Order is otherwise free of

legal error. Commonwealth v. Fears, 86 A.3d 795, 803 (Pa. 2014). There

is no right to a PCRA hearing; a hearing is unnecessary where the PCRA court

can determine from the record that there are no genuine issues of material

fact. Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super. 2008).

      Appellant claims that the PCRA court erred in treating his Writ of Habeas

Corpus as a PCRA Petition. Appellant’s Brief at 8-11. Appellant further alleges

that the PCRA court violated principles of coordinate jurisdiction when it did

not abide by a prior judge’s 907 Notice indicating that his Writ of Habeas

Corpus was not subsumed by the PCRA. Id. at 12-14 (citing general case law

regarding motions to change venue in civil cases and general principles of

coordinate jurisdiction).

      It is well settled that the PCRA is intended to be the “sole means of

obtaining collateral relief.” 42 Pa.C.S. § 9542; see also Commonwealth v.

Peterkin, 722 A.2d 638, 640 (Pa. 1998). So long as the PCRA provides a

potential remedy to a given claim, “the PCRA statute subsumes the writ of

habeas corpus.”     Commonwealth v. Taylor, 65 A.3d 462, 465-66 (Pa.

Super. 2013) (citation omitted).




                                     -4-
J-S36023-18


       A challenge to the legality of sentence is cognizable under the PCRA. 42

Pa.C.S. § 9543(a)(2)(vii); see also Commonwealth v. Beck, 848 A.2d 987,

989 (Pa. Super. 2004).          When raising a challenge to the legality of his

sentence, “a defendant cannot escape the PCRA time-bar by titling his petition

or motion as a writ of habeas corpus.” Commonwealth v. Taylor, 65 A.3d

462, 466 (Pa. Super. 2013).

       The PCRA court concluded that Appellant’s Writ of Habeas Corpus

constituted an improper attempt to circumvent the PCRA’s timeliness

requirements.        We    agree    with       this   assessment.   Appellant’s   filing

fundamentally challenged the legality of his sentence based on alleged errors

or omissions contained in Department of Corrections paperwork. Tellingly,

these claims were nearly identical to the claims raised in Appellant’s PCRA

Petition. The PCRA court properly deemed Appellant’s Writ as an untimely

PCRA Petition. Appellant’s attempt to obtain relief by titling his filing a Writ of

Habeas Corpus, thus, fails.

       Appellant also claims that the PCRA court erred by “overruling” a prior

judge’s 907 Notice indicating that his Writ of Habeas Corpus was not

subsumed by the PCRA.5 Appellant’s Brief at 12-14.

____________________________________________


5 The original 907 Notice identified and addressed Appellant’s Writ of Habeas
Corpus under Pa.R.Crim.P. 907, which applies to PCRA matters and does not
apply to Writs of Habeas Corpus. Further, the original PCRA court did not
credit Appellant’s argument in any way, and did not suggest separate
proceedings for the Writ would be appropriate. Rather, the original 907 Notice



                                           -5-
J-S36023-18


       The law of the case doctrine instructs “that a court involved in the later

phases of a litigated matter should not reopen questions decided by another

judge of that same court . . . in the earlier phases of the matter[.]”

Commonwealth v. McCandless, 880 A.2d 1262, 1267 (Pa. Super. 2005)

(en banc) (citation and quotation omitted). Notably, “[u]nder Pennsylvania

law, the doctrine of law of the case does not have an absolute preclusive

effect.”   Id. at 1268.        The doctrine does not apply under exceptional

circumstances, such as “an intervening change in the law, a substantial

change in the facts, or if the prior ruling was clearly erroneous and would

create a manifest injustice if followed.” Id. (citation and internal quotation

marks omitted).

       Appellant’s contention implicating the law of the case doctrine is without

merit. The Rule 907 Notice is not an order or resolution of a legal question;

it is simply a notice of a forthcoming proposed resolution. Appellant cites no

relevant case law to support his proposition that a sentence included in a Rule

907 Notice binds subsequent courts under the law of the case doctrine. In

addition, the original Rule 907 Notice was “clearly erroneous” because

Appellant raised an identical meritless claim regarding his sentence,




____________________________________________


identified the claims presented in the Writ and PCRA as identical and stated
that Appellant “produce[d] no evidence in support of his claim.” Rule 907
Notice, dated 8/11/16, at 1.

                                           -6-
J-S36023-18


cognizable under the PCRA, in both his PCRA and Writ. See McCandless,

880 A.2d at 1268.

         Moreover, we may affirm on any grounds supported by the record.

Commonwealth v. Rykard, 55 A.3d 1177, 1183 (Pa. Super. 2012) (“This

Court may affirm a PCRA court’s decision on any grounds if the record supports

it.”).   We will not fault the PCRA court for identifying an erroneous legal

conclusion after more closely reviewing the pleadings and correcting it

accordingly.6

         In sum, the PCRA court properly dismissed Appellant’s sixth PCRA

Petition as untimely. See PCRA Court Opinion at 1. The record supports the

PCRA court’s findings and its Order is otherwise free of legal error.

Accordingly, we affirm.7

         Order affirmed.




____________________________________________


6 Notably, this Court’s prior decisions holding that Appellant is serving a life
sentence for Second-Degree Murder constitute binding precedent. See, e.g.,
Commonwealth v. Alderman, No. 255 PHL 1992 (Pa. Super. filed Mar. 11,
1993) (unpublished memorandum); Commonwealth v. Alderman, No.
1783 EDA 2000 (Pa. Super. filed Dec. 22, 2000) (unpublished memorandum).

7 We do not address the substance of Appellant’s untimely PCRA Petition
because we do not have jurisdiction. In addition to the timeliness issues with
this sixth Petition filed decades after Appellant’s original conviction, the DC-
300B Form upon which Appellant relied as “newly discovered evidence”
contains signatures and stamps from June of 1991. Appellant makes no effort
to plead or prove that he was duly diligent or explain how and when he learned
of this “newly discovered evidence.”

                                           -7-
J-S36023-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/31/18




                          -8-